Citation Nr: 0404445	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-05 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an extension of a temporary total rating under 
38 C.F.R. § 4.30 beyond April 1, 2001, for convalescence 
following surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to May 1994.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's request for an 
extension of his temporary total rating under 38 C.F.R. 
§ 4.30 beyond April 1, 2001, for convalescence following 
right knee surgery.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

For the reasons detailed below, the Board finds that 
additional development is required in the instant case.

Under 38 C.F.R. § 4.30, a temporary total disability rating 
will be assigned from the date of hospital admission and 
continue for 1, 2, or 3 months from the first day of the 
month following hospital discharge when treatment of a 
service-connected disability results in: (1) Surgery 
necessitating at least one month of convalescence; (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight- bearing prohibited); 
or (3) Immobilization by cast, without surgery, of one major 
joint or more. An extension of 1, 2, or 3 months beyond the 
initial 3 months may be granted and extensions of 1 or more 
months up to 6 months beyond the initial 6 months period may 
be made, upon request.  

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-297 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home recovery.

In the instant case, service connection was established for 
residuals of a right knee injury by a September 1994 rating 
decision, evaluated as 10 percent disabling.  The veteran 
subsequently underwent surgery on the right knee in February 
and November 2000.  Thereafter, the record reflects medical 
treatment and evaluation of the right knee, to include VA 
medical examinations conducted in March 2001 and August 2001.

By a May 2001 rating decision, the RO assigned a temporary 
total rating pursuant to 38 C.F.R. § 4.30 for the right knee, 
effective February 2, 2000, decreased to 30 percent, 
effective June 1, 2000; with another temporary total rating 
under 38 C.F.R. § 4.30 being effective November 13, 2000, 
with the 30 percent rating reinstated effective April 1, 
2001.  The veteran subsequently requested an extension of the 
temporary total rating beyond April 1, 2001, but this request 
was denied by the RO in the November 2001 rating decision, 
and he appealed to the Board.

In denying the veteran's request for an extension of his 
temporary total rating under 38 C.F.R. § 4.30 beyond April 1, 
2001, the RO noted that the medical records showed that his 
leg was not placed in a cast following the November 2000 
surgery, and that he was released from crutch use in March 
2001.  The findings of the March and August 2001 VA medical 
examinations were also noted.  However, the record also 
includes physical therapy records through August 2001, as 
well as a June 2001 private medical statement which, in part, 
states that it was okay for the veteran to return to work in 
August 2001.  Further, both the veteran and his employer have 
attested to the fact that he did not actually return to work 
until January 2002, and a private medical statement dated in 
that month reported that he had full release to work with no 
restrictions.

In short, the veteran has submitted evidence that he may have 
needed additional convalescence to at least August 2001 prior 
to returning to work, and possibly through January 2002.  
However, there is no medical evidence of record which details 
the extent of the veteran's right knee impairment for the 
period from August 2001 to the present, and there might be 
additional records available for the period from April to 
August 2001.  As such, the Board concludes that a remand is 
required in order to obtain those records.  

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  



For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected right knee disability since 
April 2001.  In particular, the RO should 
inquire about any additional records that 
may be available from Keystone 
Rehabilitation Systems and the University 
of Pittsburgh Physicians.  After securing 
any necessary release, the RO should 
obtain these records.

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's decision should reflect 
consideration of the Court's holdings in 
Seals v. Brown, 8 Vet. App. 291 (1995) 
and Felden v. West, 11 Vet. App. 427 
(1998).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC) which addresses all of the evidence obtained after the 
issuance of the January 2003 Statement of the Case (SOC), and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


